J-S17024-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 ALVIN GEORGE WHITE, JR.                :
                                        :
                   Appellant            :   No. 2222 EDA 2021

         Appeal from the PCRA Order Entered September 29, 2021
   In the Court of Common Pleas of Chester County Criminal Division at
                     No(s): CP-15-CR-0000384-2017


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.:                           FILED JULY 27, 2022

     Alvin George White, Jr., appeals, pro se, from the order, entered in the

Court of Common Pleas of Chester County, dismissing his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

     On September 27, 2017, White was convicted of three counts of

robbery, as well as numerous related charges, stemming from an incident in

which White forced an individual to drive to a bank and withdraw funds from

an ATM machine. White absconded with the money. On June 11, 2018, the

trial court sentenced White to an aggregate term of 16 to 32 years’

incarceration. White appealed to this Court, which affirmed his judgment of

sentence on May 1, 2019. See Commonwealth v. White, 1869 EDA 2018

(Pa. Super. filed May 1, 2019) (unpublished memorandum decision).        Our
J-S17024-22



Supreme Court denied allowance of appeal on November 6, 2019.             See

Commonwealth v. White, 219 A.3d 599 (Pa. 2019) (Table).

       On November 22, 2019, White filed a timely pro se PCRA petition. The

PCRA court appointed counsel, who ultimately submitted a Turner/Finley1

“no-merit” letter and petition to withdraw. On April 21, 2021, the PCRA court

issued a Pa.R.Crim.P. 907 notice of intent to dismiss without a hearing. White

filed pro se objections to the court’s Rule 907 notice. On September 29, 2021,

the court dismissed White’s petition and granted counsel’s request to

withdraw. White filed a timely pro se notice of appeal, followed by a court-

ordered Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. He raises the following claims for our review:

       1. Whether the PCRA court erred in dismissing White’s PCRA
       petition where White was the victim of prosecutorial misconduct,
       selective prosecution, and judicial misconduct?

       2. Whether the PCRA court erred in dismissing White’s PCRA
       petition where the Commonwealth denied him full pretrial
       discovery and disclosure of known exculpatory evidence in
       violation of Brady v. Maryland, 373 U.S. 83 (1963)?

       3. Whether the PCRA court erred in dismissing White’s PCRA
       petition where counsel were ineffective?

       4. Whether the PCRA court erred in dismissing White’s PCRA
       petition without a hearing?

See Brief of Appellant, at 3-4 (reordered and reworded for clarity and ease of

disposition).

____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S17024-22



       We begin by noting our scope and standard or review:

       On appeal from the denial of PCRA relief, our standard and scope
       of review is limited to determining whether the PCRA court’s
       findings are supported by the record and without legal error. Our
       scope of review is limited to the findings of the PCRA court and
       the evidence of record, viewed in the light most favorable to the
       prevailing party at the PCRA court level. The PCRA court’s
       credibility determinations, when supported by the record, are
       binding on this Court. However, this Court applies a de novo
       standard of review to the PCRA court’s legal conclusions.

Commonwealth v. Medina, 92 A.3d 1210, 1214–15 (Pa. Super. 2014)

(citations and quotation marks omitted).

       White first alleges that the PCRA court erred in denying him relief where

he was the victim of prosecutorial misconduct, selective prosecution, and

judicial misconduct. In support of this claim, White asserts that “the attorney

for the Commonwealth . . . denied/suppressed or withheld at all times

concerned alleged crime scene-camera surveillance video tape position from

namely the north end parking lot; [and] that undisclosed evidence was

favorable to [White].”2 Brief of Appellant, at 23 (emphasis in original). White

is entitled to no relief.

       Under the PCRA, a claim is waived if petitioner “could have raised it,

but failed to do so, before trial, at trial, . . . on appeal, or in a prior state

postconviction proceeding.” 42 Pa.C.S.A. § 9544(b). Here, White could have

____________________________________________


2 White makes no specific argument as to his allegations of selective
prosecution and judicial misconduct. Accordingly, those claims are waived.
See Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007) (claim
waived where appellant fails to present arguments sufficiently developed for
our review).

                                           -3-
J-S17024-22



raised his claim of prosecutorial misconduct on direct appeal but failed to do

so.    Accordingly, he has waived it for purposes of the PCRA.             See

Commonwealth v. Chmiel, 30 A.3d 1111 (Pa. 2011) (finding Brady claim

waived for failure to raise it in earlier proceeding); Commonwealth v.

Bracey, 795 A.2d 935 (Pa. 2002) (finding claims of trial court error,

constitutional error, and prosecutorial misconduct waived where claims could

have been raised on direct appeal but were not).

       Next, White asserts that PCRA court erred in dismissing his petition

where the Commonwealth denied him full pretrial discovery and disclosure of

known exculpatory evidence in violation of Brady. In particular, White claims

that he was never provided with complete surveillance video from the Wawa

parking lot, which he claims was favorable to him because it showed him

driving away to the bank in his own car. Once again, White has waived this

claim by failing to raise it on direct appeal.3 See Chmiel, supra.

____________________________________________


3 To the extent that White attempts to claim that one or more of his counsel
was ineffective for failing to obtain the “missing” evidence or raise the Brady
issue on appeal, such a claim would garner him no relief. To establish a Brady
violation, a defendant must show: the prosecution suppressed the evidence,
either willfully or inadvertently; the evidence is favorable to the defense; and
the evidence is material. See Commonwealth v. Chambers, 807 A.2d 872,
887 (Pa. 2002). “[E]vidence is material only if there is a reasonable
probability that, had the evidence been disclosed to the defense, the result of
the proceeding would have been different.” Id. at 887–88, quoting United
States v. Bagley, 473 U.S. 667, 682 (1985). Here, White has failed to
demonstrate that the alleged missing Wawa video exists or that it would have
changed the outcome of trial, given that the Commonwealth introduced video
evidence showing White entering the victim’s car and driving off in that
(Footnote Continued Next Page)


                                           -4-
J-S17024-22



       White next asserts that his pre-trial and appellate counsel were

ineffective.4   Specifically, White alleges that he “timely gave his three []

court[-]appointed counsels notice of his requested alibi defense to secure

material evidence,[5] yet all . . . requests were all by ‘ignored’ by appointed

counsels.” Brief of Appellant, at 18-19 (emphasis omitted). He also claims

that appellate counsel failed to petition the court for a private investigator “to

locate the material evidence that was favorable to [White].” Id. at 19.

       To obtain PCRA relief on a claim of ineffectiveness of counsel, a

petitioner must establish that his conviction or sentence resulted from

“[i]neffective assistance of counsel which, in the circumstances of the

particular case, so undermined the truth-determining process that no reliable

adjudication of guilt or innocence could have taken place.” 42 Pa.C.S.A. §

9543(a)(2)(ii).      Counsel is presumed to be effective; to rebut that

presumption, the petitioner must demonstrate counsel’s performance was

deficient and that such deficiency prejudiced him.          Commonwealth v.

____________________________________________


vehicle. White stipulated to the accuracy of that video.         See N.T. Trial,
9/26/17, at 213-14.

4 Although White was represented by counsel pre-trial, at sentencing, and on
direct appeal, he elected to represent himself at trial. Prior to trial, the trial
court conducted a Grazier colloquy during which it advised White of his right
to counsel, the nature of the charges lodged against him, and the maximum
penalties for each of those charges. See N.T. Trial, 9/25/17, at 29-38.

5Although he does not specify so in his argument, it appears from the “factual
history” section of White’s brief that the “alibi defense” and “material
evidence” referred to is the alleged missing video from the north end of the
Wawa parking lot.

                                           -5-
J-S17024-22



Colavita, 993 A.2d 874, 886 (Pa. 2010); Strickland v. Washington, 466

U.S. 668 (1984). Prejudice requires proof that, absent the allegedly deficient

performance, the outcome of trial would likely have been different.

Commonwealth v. Daniels, 104 A.3d 267, 285 (Pa. 2014). When asserting

a claim of ineffective assistance of counsel, an appellant is required to make

the following showing:        (1) the underlying claim is of arguable merit; (2)

counsel had no reasonable strategic basis for his action or inaction; and, (3)

but for the errors and omissions of counsel, there is a reasonable probability

that   the     outcome   of    the   proceedings    would    have     been    different.

Commonwealth v. Kelley, 136 A.3d 1007, 1012 (Pa. Super. 2016). The

failure to satisfy any prong of the test for ineffectiveness will cause the claim

to fail. Id.

       With regard to the assertion that pre-trial counsel was ineffective for

ignoring White’s requests to obtain the “missing” Wawa video, White has

waived this claim by stipulating at trial to the accuracy of the Wawa video and

failing to object on the basis of completeness.            See Commonwealth v.

Williams,      782   A.2d     517,   526    (Pa.   2001)    (claims   not    raised   at

earliest opportunity—here, at trial—deemed waived for purposes of PCRA); 42

Pa.C.S.A. § 9544 (waiver provision of PCRA). See also Commonwealth v.

Williams, 896 A.2d 523, 534 (Pa. 2006) (pro se defendants held to same

standards as licensed attorneys). The following exchange occurred at trial on

direct examination of Detective Steven Parkinson, who obtained the video

from Wawa:

                                           -6-
J-S17024-22


      Q: [] So you were able to get video from the Wawa.

      How did you actually get the video? How did it come into your
      possession?

      A: After I reviewed the video myself[,] I put in a request with the
      Wawa supervisor that they make me a copy of the video. They
      have to make contact with their corporate office and request a
      video, let them know what it’s for, then they will make us a copy.

      Q: Did you receive a copy at the police station?

      A: I believe either myself or another officer responded down to
      Wawa[ and] picked the video up.

      Q:    Ultimately[,] does that video get sent to [the district
      attorney’s] office in the discovery process?

      A: That’s correct.

      Q: [To the b]est of your knowledge[,] does that video get sent
      out to [White] and his attorney at the time?

      A: Yes.

           [ASSISTANT DISTRICT ATTORNEY]: Parties have agreed
      that Commonwealth 18, which is the Wawa video, is a fair
      and accurate depiction of the parking lot in the video from
      January 4th, 2017. So[,] at this time[, the] Commonwealth
      would move to enter Commonwealth Exhibit 18.

            THE COURT: Any objection?

            MR. WHITE: No objection.

N.T. Trial, 9/26/17, at 213-14 (emphasis added).

      Because White could have raised an objection to the accuracy and/or

completeness of the Wawa video at trial, but failed to do so, his claim that

pre-trial counsel was ineffective for failing to procure the “missing” video is

waived. Williams, supra.

      White also claims that direct appellate counsel was ineffective for failing

to hire an investigator to uncover “material evidence that was favorable” to

                                      -7-
J-S17024-22



him. Brief of Appellant, at 19. White did not raise this claim in his PCRA

petition.     Accordingly, it is waived and not cognizable on appeal.            See

Commonwealth v. Washington, 927 A.2d 586, 601 (Pa. 2007) (any claim

not raised in PCRA petition is waived and not cognizable on appeal); Pa.R.A.P.

302 (“[I]ssues not raised in the lower court are waived and cannot be raised

for the first time on appeal.”).

      Finally, White asserts that the PCRA court erred in denying his petition

without a hearing. It is well-settled that “[t]here is no absolute right to an

evidentiary hearing on a PCRA petition, and if the PCRA court can determine

from the record that no genuine issues of material fact exist, then a hearing

is not necessary.” Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super.

2008). “[T]o obtain reversal of a PCRA court’s decision to dismiss a petition

without a hearing, an appellant must show that he raised a genuine issue of

fact which, if resolved in his favor, would have entitled him to relief, or that

the   court    otherwise   abused   its     discretion   in   denying   a   hearing.”

Commonwealth v. Hanible, 30 A.3d 426, 452 (Pa. 2011).

      Here, White failed to raise any genuine issues of material fact, such as

would entitle him to a hearing. Accordingly, the PCRA court did not err in

dismissing his petition without a hearing.

      Order affirmed.

      Bowes, J., Joins this Memorandum.

      Stabile, J., Concurs in the result.




                                          -8-
J-S17024-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/27/2022




                          -9-